     Case 1:19-cv-01459-DAD-JLT Document 17 Filed 04/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD F. MARTINEZ,                                Case No. 1:19-cv-01459-DAD-JLT (PC)
12                       Plaintiff,                      ORDER DENYING MOTION AS MOOT
13           v.
                                                         (Doc. 14)
14    D. BAUGHMAN, et al.,
15                       Defendants.
16

17          On February 14, 2020, Plaintiff filed a motion “to withdraw[] his consent of the District

18   Court Judge … jurisdiction for Plaintiff[’s] option to consent and proceed before the …

19   Magistrate … Judge … pursuant [to] … 28 U.S.C. § 636(c).” (Doc. 14.) The Court notes that a

20   party may not “withdraw” his consent to jurisdiction of a district judge; such jurisdiction is

21   afforded with or without consent, depending on the nature of the action. See, e.g., 28 U.S.C.

22   §§ 1330-1332. However, as Plaintiff suggests, a party may consent to magistrate judge

23   jurisdiction pursuant to 28 U.S.C. § 636(c). It appears that affording such consent is Plaintiff’s

24   intention in filing the present motion. (See Doc. 14.)

25   ///

26   ///

27   ///

28   ///
     Case 1:19-cv-01459-DAD-JLT Document 17 Filed 04/17/20 Page 2 of 2

 1          On March 9, 2020, Plaintiff filed a consent/decline form regarding magistrate judge

 2   jurisdiction. (Doc. 15.) Thus, Plaintiff’s motion (Doc. 14) is now moot. Accordingly, the Court

 3   DENIES the motion.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 16, 2020                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
